                                                         1   KATHLEEN BLISS, ESQ.
                                                             Nevada Bar No. 7606
                                                         2   kb@kathleenblisslaw.com
                                                             KATHLEEN BLISS LAW PLLC
                                                         3   1070 West Horizon Ridge Pkwy., Suite 202
                                                             Henderson, Nevada 89012
                                                         4   Telephone: 702.463.9074

                                                         5   Attorney for Archie Elmer-Lokela Gorai

                                                         6
                                                                                         UNITED STATES DISTRICT COURT
                                                         7
                                                                                                 DISTRICT OF NEVADA
                                                         8

                                                         9
                                                             UNITED STATES OF AMERICA,                           CASE NO.: 2:18-cr-00220-JCM-CWH
                                                        10
                                                                            Plaintiff,
                                                        11                                                       STIPULATION AND PROPOSED ORDER
                                                                    v.                                           TO CONTINUE SENTENCING
                                                        12                                                       HEARING
               1070 W. HORIZON RIDGE PKWY., SUITE 202
  PLLC




                                                             ARCHIE ELMER-LOKELA GORAI,                          (2nd Request)
                                                        13
                     HENDERSON, NEVADA 89012




                                                                            Defendant.
KATHLEEN BLISS LAW




                                                        14
                         TEL702.463.9074




                                                        15

                                                        16          ARCHIE ELMER-LOKELA GORAI, by and through his counsel of record, Kathleen

                                                        17   Bliss, Esq., of the law firm Kathleen Bliss Law PLLC; and the United States of America, by and

                                                        18   through Assistant United States Attorney Brandon Jaroch, hereby stipulate and request that the

                                                        19   Court vacate Mr. Gorai’s sentencing hearing currently set for December 17, 2018 and continue it

                                                        20   to a later date, but no sooner than 60 days from the current date.

                                                        21          This Stipulation is entered into for the following reasons:

                                                        22          1. Defendant Archie Gorai entered a plea of guilty on August 13, 2018, to Count 1 ECF

                                                        23               No 74. (minutes); 78 (Plea Agreement).

                                                        24          2. Counsel for Defendant Gorai will be in Reno on December 17, 2018, preparing for trial

                                                        25               with client in United States v. Harris case no. 3:17-cr-00082-MMD-CBC.

                                                        26          3. Counsel for the government will commence with paternity leave on December 17,

                                                        27               2018, and plans to return to the office on approximately February 19, 2019.

                                                        28          4. Furthermore, Counsel would benefit greatly from additional time to prepare the

                                                                                                         Page 1 of 3
                                                         1
                                                                       sentencing memorandum.
                                                         2
                                                                    5. In light of the above, the parties stipulate to continue Mr. Gorai’s sentencing hearing
                                                         3
                                                                       to a later date convenient to the Court, but no sooner than February 19, 2019.
                                                         4
                                                                    This is the second request for continuance filed herein.
                                                         5
                                                                           DATED: 5th of December 2018
                                                         6

                                                         7
                                                             _ /S/Brandon Jaroch__________                               /s/Kathleen Bliss_________
                                                         8   BRANDON JAROCH                                              KATHLEEN BLISS. ESQ.
                                                             Assistant United States Attorney                            Counsel for Defendant
                                                         9   Counsel for the United States
                                                        10

                                                        11

                                                        12
               1070 W. HORIZON RIDGE PKWY., SUITE 202
  PLLC




                                                        13
                     HENDERSON, NEVADA 89012
KATHLEEN BLISS LAW




                                                        14
                         TEL702.463.9074




                                                        15

                                                        16

                                                        17

                                                        18

                                                        19

                                                        20

                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28

                                                                                                        Page 2 of 3
                                                         1                              UNITED STATES DISTRICT COURT

                                                         2                                     DISTRICT OF NEVADA

                                                         3

                                                         4   UNITED STATES OF AMERICA,                         CASE NO.: 2:18-cr-00220-JCM-CWH

                                                         5                 Plaintiff,
                                                                                                               ORDER TO CONTINUE SENTENCING
                                                         6          v.                                         HEARING

                                                         7   ARCHIE ELMER-LOKELA GORAI,

                                                         8                 Defendant.

                                                         9

                                                        10                                               ORDER

                                                        11          Based on pending Stipulation of counsel, and good cause appearing, IT IS HEREBY

                                                        12   ORDERED that the Sentencing Hearing currently scheduled for December 17, 2018, at 10:00
               1070 W. HORIZON RIDGE PKWY., SUITE 202
  PLLC




                                                        13   a.m., be vacated and continued to the 19th of February, 2019 at 10:00 a.m.
                     HENDERSON, NEVADA 89012
KATHLEEN BLISS LAW




                                                        14
                         TEL702.463.9074




                                                        15

                                                        16               December
                                                                   DATED this         7, December,
                                                                              6th day of 2018.     2018.

                                                        17

                                                        18
                                                                                                         ____________________________________
                                                        19                                               The Honorable James C. Mahan
                                                                                                         United States District Judge
                                                        20

                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28

                                                                                                       Page 3 of 3
